DETAILED ACTION
This action is in response to the amendment filed on 2/12/2021 which was filed in response to the Final Rejection dated 11/16/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8, 15-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rivers et al (USPGPUB 2009/0208685).
Regarding claim 1, Rivers discloses plastic films that have a sealant layer and/or a layer adjacent to a sealant layer that minimally scalps essential oils, flavor compounds, antibacterial additives, antifungal additives, insecticides, and the like from products packaged using the disclosed films, and related methods and packaged products [0002]. The film can be a multilayer film comprising an outer sealant layer such as a heat seal layer, a layer adjacent to the sealant layer comprising a cyclic olefin copolymer (COC), a metal foil barrier layer, and an outer/skin abuse layer comprising a thermoplastic film [0049] [0076-0079] [0088] [0089] [0051] [0103]. Tie/adhesive layers such as ethylene acrylic acid (EAA) can be used to enhance the adhesion between two layers [0091-93]. Examiner’s note: River’s sealant layer, COC layer, metal foil layer, and abuse layer correspond to the claimed first layer, second layer, third layer, and fourth layer, respectively. Since the sealant layer and the abuse layer form outer layers of the laminate and the COC layer is adjacent to the sealant layer, the metal foil barrier layer is located between the COC layer and the abuse layer. The aforementioned EAA-based adhesive/tie layers encompasses the configuration wherein the metal foil barrier layer is sandwiched between adhesive layers (i.e., corresponding to the claimed fifth and sixth layers) (A flexible chemically-resistant barrier laminate for packaging a product, the laminate having a first exterior surface and a second exterior surface, the laminate comprising: a first layer comprising a heat sealable material; wherein the first layer 
Rivers is silent with regard to the bending resistance of the laminate.
Rivers is analogous because it discloses packaging laminates.
As to the bending resistance of the laminate, the examiner notes that the prior art generally teaches the claimed invention (the laminate of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the published specification of the present invention discloses that the bending resistance of 
Regarding claims 7-8, the abuse layer can comprise an oriented polyester such as oriented PET, oriented polypropylene, and/or oriented polyamide (The laminate according to claim 1, wherein the thermoplastic film comprises a material selected from the group consisting of polyethylene terephthalate (PET), polypropylene (PP), polyamide (PA)) [0089]. 
Regarding claims 15-16, the sealant layer can comprise a polyolefin (The laminate according to claim 1, wherein the heat sealable material comprises a polyolefin – claim 15) such as MDPE (wherein the polyolefin comprises a polyethylene – claim 16) [0008-9] [0078].
Regarding claim 21, the packaged product can be a personal health care product, a medicinal product, or an industrial or agricultural product (The laminate according to claim 1, wherein the product is a foodstuff, a personal health care product, pharmaceutical product, industrial product or agricultural product) [0105-111]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al as applied to claim 1 above, and further in view of Leplatois et al (USPGPUB 2010/0170820) as evidenced by Neenah Paper (“Guide to Paper Basis Weight and Thickness”).
Regarding claim 2, the limitations of claim 1 have been set forth above. Rivers further discloses that the abuse layer is desirably printable [0090]. The film can be used as a lid or lidstock [0103].
Rivers is silent with regard to using a paper-based layer.
Leplatois discloses paper-based lidding material that provides a moisture barrier, can be sealed to a variety of blister films, and is particularly useful for push-through blister packaging [0002]. In an embodiment, the paper-based lidding material includes a paper layer and a layer containing a COC copolymer [0025]. In one embodiment, a paper-based lidding material comprises base layer containing paper; a primer layer gravure-coated on the paper; a tie layer extrusion coated on the paper layer; a barrier layer, containing a cyclic olefin copolymer, extrusion coated on the tie layer; and a sealant layer extrusion coated on the barrier layer [0035] [Fig. 1].

    PNG
    media_image1.png
    316
    291
    media_image1.png
    Greyscale

The inventive paper-based lidding material exhibits low moisture transmission, excellent push-through properties, can be easily printed, and can be sealed to a variety of blister films, including blister films that do not contain PVC [0067]. Paper-based material is easier to print on [0011]. In some embodiments, the paper layer has a thickness of 1.4 mil [0036].
Rivers is analogous because it discloses packaging laminates.
Leplatois is analogous because it discloses laminate packaging materials including pharmaceutical packaging material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Leplatois’ paper layer as material for Rivers’ abuse layer (The laminate according to claim 1, wherein the paper has a thickness of between 25.4 and 305 um (1 and 12 mil) – claim 2). One of ordinary skill in the art would have been motivated to use Leplatois’ paper layer as material for Rivers’ abuse layer because this would provide enhanced printability to this layer as disclosed by 
Regarding claims 3-6, Leplatois discloses that the paper has a thickness corresponding to 10 to 30 pounds/ream [0037]. In various embodiments, the paper base layer has weights of 15#, 20#, and 25# [Table 1a] [0068-0069]. According to Neenah Paper, the gsm basis weights of Bond paper type having ream basis weights of 16, 20, and 24 are 60, 75, and 90 gsm, respectively (The laminate according to claim 1, wherein the paper has a basis weight of between 1 and 224 g/m2 – claim 3) (The laminate according to claim 3, wherein the paper has a basis weight of between 1 and 160 g/m2 – claim 4) (The laminate according to claim 4, wherein the paper has a basis weight of between 1 and 100 g/m2 – claim 5) [pg 2]. Examiner’s note: the difference in gsm basis weight per 4 ream basis weight is 15 gsm according to the aforementioned numbers; therefore, each ream basis weight corresponds to 3.75 gsm and Leplatois’ disclosure of a ream basis weight of 10 to 30 pounds is equivalent to 37.5 gsm to 112.5 gsm. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 1 to 50 gsm (claim 6) overlaps the prior art range of 37.5 gsm to 112.5 gsm.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al as applied to claim 1 above, and further in view of Rivers et al (USPGPUB 2009/0208685).
Regarding claim 11, the limitations of claim 1 have been set forth above. Rivers further discloses that the film can comprise one or more moisture barrier layers [0085]. Metal foil can be used as one or more barrier layers in the film [0088].
Rivers is silent with regard to the location of the moisture barrier layer(s) in the laminate.
However, similar to the discussion for claim 1 above, since the sealant layer and the abuse layer form outer layers of the laminate and the COC layer is adjacent to the sealant layer, the metal foil barrier layer sandwiched by adhesives and the moisture barrier layer are located between the COC layer and the abuse layer. It is evident to a PHOSITA that the relative order of the metal foil layer and the moisture barrier layer must either be with the moisture barrier layer closer to the abuse layer or the metal foil layer closer to the abuse layer. In the former case, the moisture barrier layer corresponds to the claimed seventh layer (The laminate according to claim 1, wherein the laminate comprises a seventh layer disposed between the fourth layer and the sixth layer).
Regarding claim 13, Rivers discloses that the term “adjacent” encompasses the embodiment wherein two layers of the film have a tie layer, adhesive, or other layer therebetween [0028]. The COC layer is adjacent to the sealant layer [0020] [0079]. Examiner’s note: therefore a tie, adhesive, or other layer can be positioned between the sealant layer and the COC layer and this intervening layer corresponds to the claimed .

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al as applied to claims 1, 11, and 16 above, and further in view of Komada (USPGPUB 2003/0044552).
Regarding claim 12, the limitations of claim 11 have been set forth above. Rivers further discloses that the moisture barrier layer (corresponding to the claimed 7th layer) can be formed from a polyolefin such as a polyethylene [0085]. 
Rivers is silent with regard to using a LDPE as material for the moisture barrier layer.
Komada discloses a gas barrier film used as wrapping material for foods or medicinal supplies [0001]. LDPE resin can be used to form films or sheets which function as a barrier against water vapor and water [0168].
Komada is analogous because it discloses packaging laminates for food and pharmaceutical articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use LDPE as the polyethylene for Rivers’ moisture barrier layer (The laminate according to claim 11, wherein the seventh layer comprises a low density polyethylene).  One of ordinary skill in the art would have been motivated to use LDPE for this layer because such material would function as a barrier against water vapor and water as disclosed by Komada and as desired by Rivers.
Regarding claim 17, the limitations of claim 16 have been set forth above. Rivers further discloses that the films can be used to package medicinal products [0108].
Rivers is silent with regard to using LLDPE for the sealant layer.
Komada discloses a gas barrier film used as wrapping material for foods or medicinal supplies [0001]. Komada discloses a heat sealing resin layer formed of resin which can be melted by heat and fused mutually with a counter material by heat [0159]. The resin can be LLDPE [0159].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Komada’s LLDPE-based heat sealing layer as Rivers’ sealant layer (The laminate according to claim 16, wherein the polyethylene comprises a linear low density polyethylene – claim 17).  One of ordinary skill in the art would have been motivated to use Komada’s LLDPE-based heat sealing layer as Rivers’ sealant layer because this would provide a heat sealing layer with desirable heat sealing properties which is used in a similar application (i.e., laminate packaging of medicinal supplies) as disclosed by Komada.
Regarding claims 18-19, Komada further discloses that the heat sealing resin layer can have a preferable thickness of 10 to 100 um (The laminate according to claim 1, wherein the first layer has a total thickness of at least 25.4 um (1 mil) – claim 18) (The laminate according to claim 17, wherein the first layer has a total thickness of about 50.8 um (2 mil) – claim 19) [0159].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al as applied to claim 13 above, and further in view of Okamoto et al (USPGPUB 2015/0125098).
Regarding claim 14, the limitations of claim 13 have been set forth above. Rivers further discloses that the tie layer can comprise any suitable polymeric adhesive that functions to bond two layers together [0091].
Rivers is silent with regard to using an LDPE-based or a urethane-based adhesive.
Okamoto discloses a sealant resin composition which has excellent low-molecular organic compound non-absorbing and barrier properties and is capable of being stably heat-sealed, a laminated film, and a packaging bag [0001]. The laminated film can include a plurality of layers including a base and a sealant layer which forms an outermost layer of the film and wherein the sealant layer comprises a COC [0011-0014]. An anchoring agent layer or an adhesive layer is preferably used to bond the sealant layer to the base or another film [0035]. The anchoring agent/adhesive can be polyurethane-based [0035-36].
Okamoto is analogous because it discloses packaging laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane-based adhesive or tie layer for Rivers’ tie layer between the sealant layer and the adjacent COC layer.  One of ordinary skill in the art would have been motivated to use such a tie layer because this is a useful adhesive composition between a sealant layer and an adjacent layer/film as disclosed by Okamoto. As discussed above, Rivers discloses that any suitable polymeric .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al as applied to claim 1 above, and further in view of Harper et al (USPGPUB 2010/0155288).
Regarding claim 20, the limitations of claim 1 have been set forth above. Rivers further discloses an ethylene/norbornene copolymer can be used as the COC [0035] [Table 1, Sample ID’s E, K, M, P, and Q] [0114].
Rivers is silent with regard to an ethylene 2-norbornene copolymer as the COC.
Harper discloses a multi-layer laminate material that is suitable for use in packaging purposes and other applications [0002]. The packaging can be used for pills, tablets, dragees, ampoules, etc [0085]. The laminate can include a substrate 10 formed of COC such as copolymers of ethylene and 2-norbornene [0054]. Such materials are highly transparent and very brittle with good barrier action against the passage of water vapor [0054].
Harper is analogous because it discloses packaging laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene 2-norbornene as material for Rivers’ COC (The laminate according to claim 1, wherein the cyclic olefin copolymer is an ethylene 2-norbornene copolymer).  One of ordinary skill in the art would have been motivated to use ethylene 2-norbornene as material for Rivers’ COC because Rivers discloses use of ethylene/norbornene copolymer as COC material and Harper discloses . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al as applied to claim 1 above, and further in view of Kundsin (US Patent 5,492,932).
Regarding claim 22, the limitations of claim 1 have been set forth above. Rivers further discloses that the laminates can be used to package antiseptic, medicinal, or disinfectant products [0066] [0106] [0108] [0110]. Packaged products can also include food [0086] [0101] [0107]. The packaged product can be a lotion [0106].
Rivers is silent with regard to a packaged product wherein the product is one of a food condiment comprising acetic acid, citric acid or formic acid, or ii) a topical antiseptic product comprising isopropyl alcohol, ethyl alcohol, povidone iodine, poloxamer iodine, benzalkonium chloride, benzethonium chloride, or chlorhexidine gluconate as a single agent or in combination with alcohol. 
Kundsin discloses a lubricating germicidal composition as an antiseptic lotion for the hands or a disinfectant for inanimate objects [Col 1, lines 31-35]. The composition is an alcoholic solution containing cetyl alcohol, glycolic acid, benzalkonium chloride, and a major amount of isopropyl alcohol [Col 2, lines 25-27].  The composition is an effective germicide against bacteria, fungus, yeast, and viruses, and for alleviating or preventing drying of the skin of the user [Col 2, lines 27-30].
Kundsin is analogous because it discloses topical antiseptic products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kundsin’s lubricating germicical composition as a packaged product using Rivers’ laminate (A packaged product comprising the laminate according to claim 1 and a product, wherein the product is a topical antiseptic product comprising isopropyl alcohol, ethyl alcohol, povidone iodine, poloxamer iodine, benzalkonium chloride, benzethonium chloride, or chlorhexidine gluconate as a single agent or in combination with alcohol).  One of ordinary skill in the art would have been motivated to package such a product because Rivers discloses that packaged products can include antiseptic, medicinal, or disinfectant products in the form of lotions and Kundsin discloses such an antiseptic lotion or disinfectant.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781